By the COURT.
This action is for the foreclosure of a mortgage executed by Alonzo E. Horton. All the defendants made default. The appeal is from the judgment. The only appellant is Levi Chase, who was made a party defendant as claiming to have some estate or interest in the mortgaged property, or lien or demand on it, or some part of it, which claim was alleged in the complaint to be subject and inferior to the lien of the plaintiff’s mortgage.
The case comes before us on the judgment-roll. It is urged that the judgment is for too large an amount. The amount for which judgment was to be rendered was peculiarly a matter for the lower court to determine. On what principles or data it proceeded nowhere appears in the record. This the court below was to determine on the evidence before it. What that evidence was, it is not made to appear to us by any statement or bill of exceptions, or in any mode allowed by law. We cannot review the action of the court below on the record before us. We must presume it to be correct' until error is shown in the manner prescribed by law. If the *138appellant was aggrieved by the action of the lower court he might, perhaps, have obtained relief by timely motion in that forum. We find no error in the record, and the judgment is affirmed.